Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaefer et al (US PGPub No. 2016/0245271).

Schaefer teaches:

limitations from claims 1 and 6, a tube pump system/method comprising: a housing unit (29) which has an inner peripheral surface (30) formed into a circular-arc shape around an axis line (~26); a tube (31) having flexibility which is arranged along the inner peripheral surface (see FIG. 3-7; paragraph 39); a pair of roller units (arms 24-25 and rollers 27-28; paragraph 39; the “roller units” are being interpreted under 35 U.S.C. 112(f) and have been described in paragraphs 67-68 of applicant’s PGPub as a roller with a support member coupled to the drive shaft) which are housed in the housing unit, and are rotated around the axis 

limitations from claims 2 and 7, wherein the control unit performs a control such that the second rotation angle becomes smaller than the first rotation angle (see α’ in FIG. 5-6 which is smaller than α as shown in FIG. 4);



limitations from claims 4 and 9, wherein the control unit (17) controls the pair of drive units such that, as the fluctuation falls within the predetermined value, an angular velocity of the first roller unit which moves toward the releasing position is gradually decreased after the second roller unit passes through the releasing position (see paragraph 44 teaching that the rolling element 27 may be rotated more slowly when the second roller 28 is past the section 34 such that angle α’ is formed);



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer et al (US PGPub No. 2016/0245271) as applied to claims 1 and 6 above, and in further view of Heide et al (US PGPub No. 2013/0280104).

Schaefer teaches that the pump rollers (27-28) are driven individually such that a particular angle (α) during an initial phase (FIG. 4) is maintained and that during the compression phase (FIG. 5-6) a particular angle (α’) is maintained (paragraph 44-45); Schaefer does not explicitly teach that the angular velocity of the rollers is controlled to maintain a particular flow rate out of the pump;

However, Heide teaches a peristaltic pump (100; FIG. 1) including two rollers (102); wherein the velocity of the rollers is controlled such that a particular flow rate of the pump is maintained (paragraphs 72-75; FIG. 2);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to control the flow rate of the pump of Schaefer, using angular velocity control of the roller units as taught by Heide, in order to further reduce pulsations in the pump outflow (see paragraphs 71 and 74 of Heide);



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746